1                                                     THE HONORABLE THOMAS S. ZILLY
2

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE
8
     IN THE LIGHT CONSTRUCTION                            No. 2:19-cv-01200
9    MANAGEMENT LLC, a Washington limited
     liability company,
10                                                        ORDER ALLOWING
               Plaintiff,
                                                          ALTERNATIVE SERVICE ON
11                          v.                            DEFENDANT MICHAEL LEE
12   MICHAEL LEE TRENDEL, also known as                   TRENDEL, also known as MIKE
     MIKE LEE TRENDEL, also known as                      LEE TRENDEL, also known as
13   MIKHAIL TRUNDLE, also known as                       MIKHAIL TRUNDLE, also known
     MIKHAIL TUNDL, also known as MICHAEL                 as MIKHAIL TUNDL, also known
14                                                        as MICHAEL TRENDLE, also
     TRENDLE, also known as MICHAEL
     TRUNDLE, also known as MIKE TRUNDLE,                 known as MICHAEL TRUNDLE,
15                                                        also known as MIKE TRUNDLE,
     also known as MICHAEL LEE LYNN, also
16   known as MICHAEL LEE TRENDAL, and his                also known as MICHAEL LEE
     marital community,                                   LYNN, also known as MICHAEL
17                                                        LEE TRENDAL
               Defendant.
18
19

20
               PURSUANT TO Plaintiff’s Motion for Leave for Alternative Service on Defendant
21
     Michael Lee Trendel, also known as Mike Lee Trendel, also known as Mikhail Trundle, also
22
     known as Mikhail Tundl, also known as Michael Trendle, also known as Michael Trundle,
23
     also known as Mike Trundle, also known as Michael Lee Lynn, also known as Michael Lee
24
     Trendal, and good cause appearing therefore,
25

26


      ORDER ALLOWING ALTERNATIVE                               NORTH CITY LAW, PC
                                                            17713 15th Ave NE, Suite 101
      SERVICE (Case No. 2:19-cv-01200) -1                    Shoreline, WA 98155-3839
                                                                Phone: 206.413.7288
                                                                 Fax: 206.367.0120
1    IT IS HEREBY ORDERED that initial service of process may be made upon Defendant
2    Michael Lee Trendel, and upon all of the aliases adopted by Defendant Trendel, by doing
3    each of the following:
4               1. Publication of the summons proscribed under RCW 4.28.110 in the Seattle
5                  Daily Journal of Commerce once a week for six successive weeks; and
6               2. Emailing a copy of the Summons and Complaint along with this Order to
7                  yogithebear47@gmail.com.
8    IT IS FURTHER ORDERED that all subsequent service of process may be made upon
9    Defendant Michael Lee Trendel, and upon all of the aliases adopted by Defendant Trendel, by
10   doing each of the following:
11      1. Emailing a copy of the pleading to yogithebear47@gmail.com; and
12      2. Leaving a copy of the pleading with the Clerk of the Court for the Western District of
13          Washington.
14   IT IS FURTHER ORDERED that alternative service upon Defendant Trendel as authorized
15   by this Order shall also be effective service upon all of the aliases utilized by Defendant
16   Trendel.
17   Dated this 11th day of September, 2019.
18
19
                                                           A
                                                           Thomas S. Zilly
20                                                         United States District Judge
     Presented by:
21
     /s/ Paul A. Barrera
22   Paul A. Barrera, WSBA No. 51990
     NORTH CITY LAW, PC
23   17713 Fifteenth Avenue Northeast, Suite 101
     Shoreline, WA 98155-3839
24   Phone: 206-413-7288
25   Fax: 206-367-0120
     Email: paul@northcitylaw.com
26
     Counsel for Plaintiff

      ORDER ALLOWING ALTERNATIVE                                    NORTH CITY LAW, PC
                                                                 17713 15th Ave NE, Suite 101
      SERVICE (Case No. 2:19-cv-01200) -1                         Shoreline, WA 98155-3839
                                                                     Phone: 206.413.7288
                                                                      Fax: 206.367.0120
